Citation Nr: 1126784	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for leg pain.

2.  Entitlement to service connection for hip pain.

3.  Entitlement to service connection for lower extremity peripheral polyneuropathy.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hearing loss.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1957.

These matters come before the Board of Veterans' Appeals (Board), on appeal from a July2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Subsequent to the issuance of a July 2009 Statement of the Case, the Veteran submitted additional evidence for consideration in connection with the claims on appeal.  Although this material has not been reviewed by the RO, the Veteran submitted a waiver of RO jurisdiction in April 2011, allowing the Board to accept this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2010).

In April 2011, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Waco, Texas.  A transcript of that hearing has been associated with the claims file.  As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the transcript of the hearing reflects that the Veterans Law Judge identified the material issues - whether the Veteran had any evidence of a relationship between his current diagnoses and his active duty service.  The Veterans Law Judge asked the Veteran about his in-service experiences and medical treatment.  As such, the Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The April 2011  hearing was legally sufficient.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In April 2011, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran asking that his appeal as to entitlement to service connection for hip pain be withdrawn.

2.  In April 2011, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran asking that his appeal as to entitlement to service connection for leg pain be withdrawn.

3.  The preponderance of the evidence reflects that the Veteran does not have sciatic neuropathy due to any incident of his active duty service.

4.  The preponderance of the evidence reflects that the Veteran does not have tinnitus due to any incident of his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim of entitlement to service connection for hip pain have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the Veteran's claim of entitlement to service connection for leg pain have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for service connection for sciatic neuropathy have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

4.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the RO issued a July 2007 rating decision denying each of the issues on appeal.  After the Veteran submitted a notice of disagreement, a July 2009 statement of the case (SOC) addressed the issues.  The Veteran, by a substantive appeal (VA Form 9) submitted in August 2009, indicated that he wished to appeal the issues.  However, he subsequently, in April 2011, submitted a written statement to VA, asking that his appeal as to the matters of entitlement to service connection for hip pain and for leg pain be withdrawn.  

The Veteran has withdrawn the matters of entitlement to service connection for hip pain and for leg pain.  Due to the withdrawal of these issue, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review those claims.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A May 2007 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records, reports of post-service medical treatment, and the report of a June 2009 VA audiological examination.  With respect to the VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the June 2009 VA examination reflects that the claims file, to include all available treatment records, was reviewed and the Veteran was interviewed and examined.  As such, the Board finds the examination adequate.

The Veteran has not been afforded a VA medical examination with respect to his claim for service connection for a sciatic nerve disability.  However, a VA examination is not necessary in order to decide this claim.  Two (2) cases address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court held that, in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicates that those symptoms may be associated with his active military service.

With respect to the Veteran's contention that he experiences a sciatic nerve disability, lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and their lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking current health problems to exposure to chemicals or radiation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Therefore, this is not a case in which the Veteran's lay assertions alone can serve to establish any association between any current health problems and such claimed exposure.  As there is no competent evidence suggesting that the Veteran's sciatic nerve disability is associated with his service and the Veteran does not allege continuity of symptomatology (stating on his claim form that the disability began in July 2006), an examination is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim.  Although he stated at the April 2011 hearing that private audiological records might be available from his former employer, he has indicated (on his April 2007 claim form and in statements to the June 2009 VA examiner) that his tinnitus did not manifest until many years after his retirement from that employment.  He also testified in April 2011 that his former employer never tested him for any sciatic nerve issues.  The Veteran's statements reflect that these records are not pertinent to the issues herein decided.  

He did testify that he received private treatment for a sciatic nerve disability/neuropathies, but he provided copies of those treatment records at the April 2011 hearing and they have been associated with the claims file.  He has not identified any other outstanding evidence and has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Service Connection

The Veteran has contended that he experiences tinnitus as the result of his in-service exposure to aircraft noises and that he experiences neuropathies in his lower extremities as the result of in-service exposure to radiation or as the result of having to crawl in tight spaces during service.  The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claims and, as such, they must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection for lower extremity peripheral polyneuropathy

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when specific to radiation-exposed veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has claimed entitlement to service connection for lower extremity neuropathies, also noted as a sciatic nerve disability, on the basis of exposure to radiation in service as well as due to having to crawl in tight spaces during service.  Such a nerve disability is not a cancer or radiogenic disease noted under 38 C.F.R. §§ 3.303(d), 3.309(d).  Service records reflect that the Veteran served as aircraft mechanic and technician.  He testified at the April 2011 hearing that he was exposed to radiation during Operation Redwing - that he was in Guam during a series of three (3) explosions and was close to the blast sites.

Although the objective record does not specifically corroborate the Veteran's contention that he was exposed to radiation in service, service treatment records show that the Veteran was examined at the U.S. Naval Hospital in Guam in March, June, and November of 1955.  Nuclear tests were conducted in Guam in 1956.

The Veteran's service treatment records are silent for any complaints of, or treatment for neuropathies or sciatica.  His June 1953 enlistment examination and June 1957 separation examination are normal.  

In April 2007, the Veteran submitted a claim of entitlement to service connection for peripheral neuropathy.  The claim form indicates that he received treatment for that disability only from a neurology clinic in New Braunfels, Texas.  The claim form also reflects that the Veteran reported being exposed to ionizing radiation via "H bomb" atmospheric testing.  The Veteran submitted an August 2007 statement to VA that he was "not certain of the etiology of [his] claimed neuropathy, but [he] fe[lt] the same crawling, climbing, and long periods of cramping into tight, restricted parts of aircraft while repairing them may have contributed."

A January 1998 private treatment record shows that the Veteran sought treatment for intermittent numbness of his toes, particularly on his left foot and fourth and fifth toes.  He denied any recent trauma to the foot.  The physician diagnosed paresthesias of the left foot, fourth and fifth toes and noted on the treatment record "rule out pinched nerve secondary to arthritis."  The Veteran was advised to return for additional care if his "foot problem" persisted.  

In July 1998, the Veteran sought additional private treatment for his left foot complaints.  The treatment note diagnosed "chronic foot pain."

Additional private treatment notes show that the Veteran underwent electrodiagnostic testing of his lower extremities in February 2006.  The record states that the Veteran reported experiencing "spongy cold feet" for "a long time" and stated that he had developed heel pain in the 1990's while walking on hard surfaces at work.  The note also states that the Veteran has a lumbar spine "problem."  The testing revealed electrodiagnostic evidence of predominantly axonal sensory motor peripheral polyneuropathy affecting both lower extremities.  The Veteran was scheduled for testing to rule out different causes.

A later February 2006 private treatment note diagnoses the Veteran with idiopathic  peripheral neuropathy.  The note states that the Veteran reported being exposed to radiation while in the military approximately 50 years prior and asked whether such exposure could cause neuropathy.  The neurologist noted that she explained possible causes, such as chronic alcohol use and diabetes, to the Veteran and informed him it was unlikely that radiation exposure would cause neuropathy 50 years later.

An August 2008 private treatment note reflects the Veteran's prior diagnosis of peripheral polyneuropathy and that he was last seen in 2008.  The note states that the Veteran reported experiencing numbness in his lower extremities for the past seven (7) years; he also reported some foot pain.  The neurologist stated that the foot pain was likely related to a musculoskeletal disorder and observed that the Veteran may have arthritis or tendonitis in his feet.

An October 2008 note reflects that the Veteran was seen for follow up and reported that he was still experiencing foot pain and numbness.  The note indicated that the neurologist was aware of the 2006 nerve testing and again diagnosed peripheral polyneuropathy.

At the April 2011 hearing, the Veteran testified that the February 2006 neurologist informed him that his neuropathy could result from a variety of causes, such as alcohol abuse and she "mentioned a few other odds and ends, and I says - and then she hit on radiation."

The Veteran has contended that he experiences neuropathies as the result of moving about in cramped areas during service.  He has presented no medical evidence that neuropathies could result from such experiences and has not presented any evidence of continuity of symptomatology (See Savage, 10 Vet. App. at 495-96); the Veteran has informed multiple healthcare providers that he began experiencing foot pain and foot numbness in the 1990s.  In regard to his contentions that his neuropathies result from in-service radiation exposure, the record is also silent for any medical evidence linking his neuropathies to such exposure.  The Veteran is competent to report his symptoms, per Layno v. Brown, 6 Vet. App. 465 (1994), but as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  

Although the Veteran testified that he was informed by a neurologist that radiation was a possible cause of his neuropathies, the record reflects instead that he specifically asked that private neurologist if radiation exposure could result in neuropathies and was informed that such causation was unlikely.  VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As to his account of what a physician informed him, the Veteran is not credible. 

Apart from his lack of credibility, the Veteran is competent to offer evidence as to facts within his personal knowledge.  However, medical questions of diagnosis are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran's assertions as to the cause of his neuropathies have no probative value as medical evidence.  The private medical evidence of record reflects that physicians have suggested arthritis, lumbar spine disability, diabetes, and alcohol use as possible causes; none of which have been related to the Veteran's service.  

Without medical evidence that neuropathies resulted from his in-service experiences - moving about in tight spaces or exposure to radiation - and evidence indicating other likely causes, the Board concludes that the preponderance of the evidence therefore is against the claim for service connection.  As the evidence preponderates against the claim, the benefit- of- the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for tinnitus

The Veteran claims that he has tinnitus due to service.  Specifically, he has asserted that his currently diagnosed bilateral tinnitus results from being exposed to aircraft and engine noises during service.

Service treatment records reveal no complaints of, or treatment for, tinnitus.  Enlistment and separation examinations were normal.  His service records reflect that he worked as a naval aircraft mechanic.

In April 2007, the Veteran submitted a claim of entitlement to service connection for tinnitus.  On the claim form, he reported that tinnitus began in 2001.

On an August 2007 statement, the Veteran stated that "as an aircraft mechanic and flight engineer on board several different aircraft, I was exposed to extreme engine noises that generated decibels well over the recognized safe limit for exposure without hearing damage."  He contended that exposure likely "contributed" to his current tinnitus.

The Veteran was afforded a VA examination in June 2009.  The examiner noted review of service treatment records and interviewed the Veteran as to his history of noise exposure.  The Veteran reported the following: exposure to loud engine and aircraft noises in service, without benefit of ear protection; occupational noise exposure while working for American Airlines, with benefit of ear protection; and recreational noise exposure such as woodworking, with benefit of ear protection.  The examination report reflects that the Veteran reported first experiencing tinnitus "over 20 years ago, after retiring from American Airlines" in 1992.  The examiner diagnosed constant, bilateral tinnitus and opined that, because tinnitus did not manifest during service or for decades thereafter, it was not likely related to his military service.

During the April 2011 hearing, the Veteran testified that he "hear[d] ringing noises now."  His spouse testified that he had a hearing problem for the duration of their 26 year marriage.  The Veteran stated that he did not use hearing protection while in the military.  As noted above, the Veteran reported that his hearing was tested by American Airlines, where he was employed after service, but he did not state that he experienced tinnitus at that time or otherwise indicate that any records from his former employer would show evidence of tinnitus.

There is no medical evidence correlating the Veteran's current complaints of tinnitus to an incident of his active duty service.  Although the Veteran is competent to report in-service acoustic trauma, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 492.  The claims file reflects that he did not experience tinnitus until 2001, approximately 44 years after service.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The only medical opinion of record is that of the 2009 VA examiner. As noted, this examiner reviewed the pertinent records, interviewed the Veteran and conducted a physical examination.  The 2009 examination report provides both clear conclusions and a reasoned medical explanation, without resort to speculation. Thus, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

As there is no competent evidence supporting a medical nexus between any incident of the Veteran's service and any current tinnitus, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. 49, 55-57 (1990).  The claim of entitlement to service connection for tinnitus is therefore denied.


ORDER

The appeal of entitlement to service connection for hip pain is dismissed.

The appeal of entitlement to service connection for leg pain is dismissed.

Service connection for a sciatic nerve disability, claimed as neuropathies, is denied.

Service connection for tinnitus is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for hearing loss.

During the April 2011 hearing, the Veteran testified that, after his active duty service, he was employed for many years by American Airlines.  He stated that his hearing was tested many times by American Airlines at LaGuardia Airport.  Although the Veteran indicated that records of his hearing tests may have, at one time, been mis-filed in the records of another former American Airlines employee with a similar last name, he was unable to say whether or not any such records continued to be unavailable.  Further, he provided his American Airlines' employee identification number to assist with the identification of his records.

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, gather all pertinent records of VA treatment and all identified private treatment records.  As the Veteran has reported to VA that decades of hearing test results may be available from American Airlines, VA must make attempts to obtain these records. 

The appeal is therefore REMANDED to the RO for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain these private records - to specifically include, but not limited to, records of hearing evaluations from American Airlines conducted at LaGuardia Airport for the Veteran, under his employee identification number of 094047 - and associate them with the claims folder.  If unsuccessful in obtaining any records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2.   Following the above actions, review and readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his counsel with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


